DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:
In claim 7, line 10, “a representation of a coil current” should read --a representation of a transmit coil current--.
In claim 7, line 16, “the transmit coil current” should read --the representation of the transmit coil current--.
In claim 13, line 2, “the a converter” should read --the converter--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (USPAP 2018/0006567).
	Regarding claim 7, Yu’s Fig. 2 shows a wireless power transmitter, comprising:

an H-bridge (the Inverter in Fig. 2 can be a full-bridge inverter; see para. [0023]) coupled to an output of the FSBBC and a transmit coil (clearly shown), the H-bridge including a:
first number of transistors (implied); and
a controller (‘Control circuit’) coupled to each of the FSBBC and the H-bridge (clearly shown), the controller configured to:
receive a representation of a transmit coil current (since it detects a load in proximity by way of the current it induces in the coils); and
convey pulse-width modulation (PWM) signals to each of the FSBBC and the H-bridge (clearly shown), the PWM signals based on the representation of the transmit coil current (since that’s the input).
As to claims 8 and 9, Yu discloses the recited limitations (transistors and a driver for generating their respective gate signals are all implied components).

Allowable Subject Matter
Claims 1-6 and 11-20 are presently allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM HERNANDEZ whose telephone number is (571)272-8979.  The examiner can normally be reached on Mon to Fri; 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM HERNANDEZ/Primary Examiner, Art Unit 2849